By JUDGE JOHANNA L. FITZPATRICK
This case comes before the Court on the principal defendants’ Motion to Quash Attachment Summons. The principal defendants, P. Reed Wills, II, and Joanne T. Wills, submit that the attachment summonses were both improperly issued and served because they were issued to and served by private process servers. For the reasons set forth below, the principal defendants’ Motion to Quash Attachment Summons is denied.
On October 30, 1990, plaintiff, Dominion Bank, filed a petition to attach certain Virginia bank accounts of the principal defendants. On October 30, 1990, Judge Bach granted plaintiff’s petition for attachment summons. The attachment summons commanded "[a]ny sheriff of any county or city or any other process server" to attach but not take possession of . . . specific property of the principal defendants. (Emphasis added.) Thereafter, at plaintiff’s request, this Court’s clerk’s office issued process for service by special process server on several co-defendant banks. On October 31, 1990, the attachment summonses were served on the co-defendant banks by special process servers.
The principal defendants contend that the attachment summonses were improperly served on the co-defendant banks because Va. Code § 8.01-534 et seq. require the Court *266to issue attachment summonses to the sheriff of any county or city. However, whenever tangible personal property of a principal defendant is held by a third party, a lien arises on the property if such third party is named as a co-defendant and a proper levy is made by serving the co-defendant with a copy of the attachment. See Va. Code Section 8.01-550. Moreover, Va. Code § 8.01-550 states:
Wherever a copy of an attachment is required or allowed to be served on any person, natural or artificial, it may be served as a notice is served under §§ 8.01-296, 8.01-299, 8.01-300, or 8.01-301 ....
Virginia Code § 8.01-293, which defines who may serve process under Va. Code §§ 8.01-296 et seg. provides inter alia that any sheriff or any person of age eighteen years or older who is not a party or otherwise involved in the matter shall be eligible to serve process. Therefore, even though Va. Code §§ 8.01-541 and 8.01-548 state that an attachment issued may be directed to and levied by a sheriff or officer of a county or city, see also S. W. Rawls, Inc. v. Forrest, 224 Va. 264, 295 S.E.2d 791 (1982), this Court finds that the attachment lien was perfected, without prejudice to the principal defendants, upon service of the co-defendant banks by the private process servers. See Va. Code § 8.01-550.